Citation Nr: 0827859	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected patellofemoral syndrome of the 
right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected bone spur excision with 
traumatic degenerative changes of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative changes of the 
left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Waco, Texas.  

The veteran appeared and testified at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

At his June 2007 personal hearing, the veteran testified that 
he believes his current back disorder and high blood pressure 
began in service.  These issues, however, have not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issues of 
entitlement to service connection for a back disorder and for 
high blood pressure are referred to the RO for appropriate 
consideration.

The Board also notes that the veteran testified that he had a 
gastrointestinal (GI) bleed in service, and that his current 
GI disorders, including reflux, are related to that incident.  
However, service connection for gastroesophageal reflux and 
peptic ulcer disease was denied by June 2005 rating decision.  
A review of the record reveals that the veteran did not file 
a notice of disagreement with this rating decision within one 
year of notice of the decision.  If the veteran wishes to 
claim service connection for these disorders, he must submit 
new and material evidence in order to reopen the claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his knee disabilities warrant 
disability ratings in excess of 10 percent each.  

The Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran testified that his knees have worsened since his 
last VA examination, which occurred in September 2004.  He 
also testified that the September 2004 examination was 
abbreviated and inadequate.  As staged ratings may be 
applicable, the most recent examination occurred nearly four 
years ago, and the veteran testified that his disability has 
worsened in the intervening years, it is critical that the 
veteran be scheduled for a more contemporaneous VA 
examination to determine the current severity of his knee 
disabilities.

Additionally, the record does not include any VA medical 
records subsequent to October 2005.  The veteran testified 
that he receives medical treatment from his primary care 
provider at the Laughton community based outpatient clinic.  
It is unclear whether the veteran receives medical treatment 
at other VA facilities or from non-VA providers.  Therefore, 
since records of more recent treatment are critical to 
adjudicating this appeal and determining whether a staged 
rating is appropriate, any current treatment records must be 
obtained.  

Lastly, the RO must send the veteran a supplemental notice 
letter consistent with Vazquez-Flores v. Peake.  This notice 
must advise him that to substantiate the claim, he must 
provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening of the disability and the effect 
that worsening has on his employment and daily life.  Also, 
since the diagnostic codes under which the disability is 
rated contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on 
employment and daily life, VA must provide at least general 
notice of the specific measurements required to obtain an 
increased rating.  Additionally, the veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected left and 
right knee disabilities.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to the completion of 
the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  Any indicated 
studies should be performed, including x-
rays.  A complete rationale must be 
provided as to all findings and any 
opinions.  

2.  The AMC should request the veteran to 
provide information regarding any medical 
treatment he has sought for his knee 
disabilities since October 2005 and to 
provide any releases necessary to obtain 
records of such treatment.  The RO should 
obtain complete records of all such 
treatment from all sources identified by 
the veteran.  The RO must obtain copies of 
any records of VA treatment the veteran 
has received for since October 2005.

3.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A, and 
38 C.F.R. § 3.159, as well as Vazquez-
Flores, is conducted.  The notification 
should address the veteran's claims for 
increased ratings, to include the 
requirements imposed by Vazquez-Flores, 
and the requirements for direct service 
connection, secondary service connection, 
increased ratings and earlier effective 
dates.

4.  Then, readjudicate the claims of 
entitlement to disability ratings in 
excess of 10 percent for patellofemoral 
syndrome of the right knee, bone spur 
excision with traumatic degenerative 
changes of the right knee, and 
degenerative changes of the right knee.  
If the determination remains unfavorable 
to the veteran, the AMC must issue a 
supplemental statement of the case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




